Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 1 of 15 Page ID #:250




    1 SUSAN ALLISON (Bar No. 133448)
      sallison@jmbm.com
    2
      ANDREW I. SHADOFF (Bar No. 272319)
    3 ashadoff@jmbm.com
      JEFFER MANGELS BUTLER & MITCHELL LLP
    4
      1900 Avenue of the Stars, 7th Floor
    5 Los Angeles, California 90067-4308
      Telephone: (310) 203-8080
    6
      Facsimile: (310) 203-0567
    7
      Attorneys for Defendant WILLIS
    8 TOWERS WATSON US LLC
    9
                                      UNITED STATES DISTRICT COURT
   10
                                  CENTRAL DISTRICT OF CALIFORNIA
   11
   12
        LAURIE K. ENGEL,                                   Case No. 2:20-cv-00245-MWF-PJW
   13
                         Plaintiff,                         xxxxxxxxxxx STIPULATED
                                                           [PROPOSED]
   14                                                      PROTECTIVE ORDER
                   v.
   15
      FARMERS GROUP, INC., PLAN
   16 ADMINISTRATOR FOR THE
      FARMERS GROUP, INC.
   17 EMPLOYEES’ PENSION PLAN, and                         Complaint Filed:       January 9, 2020
      WILLIS TOWERS WATSON US LLC,                         Trial Date:            June 27, 2021
   18
               Defendants.
   19
   20
   21              By and through their undersigned counsel of record, Plaintiff Laurie K. Engel
   22 and Defendants Farmers Group, Inc., Plan Administrator for the Farmers Group,
   23 Inc. Employees’ Pension Plan, and Willis Towers Watson US LLC, hereby stipulate
   24 and agree and request that the Court enter the following Protective Order.
   25
   26
   27
   28

        68044357                                                         Case No. 2:20-cv-00245-MWF-PJW
                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 2 of 15 Page ID #:251




    1 1.           A. PURPOSES AND LIMITATIONS
    2              Discovery in this action is likely to involve production of confidential,
    3 proprietary, or private information for which special protection from public disclosure
    4 and from use for any purpose other than prosecuting this litigation may be warranted.
    5 Accordingly, the parties hereby stipulate to and petition the Court to enter the
    6 following Stipulated Protective Order. The parties acknowledge that this Order does
    7 not confer blanket protections on all disclosures or responses to discovery and that
    8 the protection it affords from public disclosure and use extends only to the limited
    9 information or items that are entitled to confidential treatment under the applicable
   10 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
   11 that this Stipulated Protective Order does not entitle them to file confidential
   12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   13 followed and the standards that will be applied when a party seeks permission from
   14 the court to file material under seal.
   15              B. GOOD CAUSE STATEMENT
   16              This action pertains to claims for pension benefits and is likely to involve the
   17 disclosure of personal medical and financial information, trade secrets, and other
   18 valuable commercial, financial, and/or proprietary information for which special
   19 protection from public disclosure and from use for any purpose other than
   20 prosecution of this action is warranted. Such confidential and proprietary materials
   21 and information consist of, among other things, confidential business or financial
   22 information, information regarding confidential business practices, or other
   23 confidential research, development, or commercial information (including
   24 information implicating privacy rights of third parties), information otherwise
   25 generally unavailable to the public, or which may be privileged or otherwise
   26 protected from disclosure under state or federal statutes, court rules, case decisions,
   27 or common law. Accordingly, to expedite the flow of information, to facilitate the
   28 prompt resolution of disputes over confidentiality of discovery materials, to

        68044357                                      2               Case No. 2:20-cv-00245-MWF-PJW
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 3 of 15 Page ID #:252




    1 adequately protect information the parties are entitled to keep confidential, to ensure
    2 that the parties are permitted reasonable necessary uses of such material in
    3 preparation for and in the conduct of trial, to address their handling at the end of the
    4 litigation, and serve the ends of justice, a protective order for such information is
    5 justified in this matter. It is the intent of the parties that information will not be
    6 designated as confidential for tactical reasons and that nothing be so designated
    7 without a good faith belief that it has been maintained in a confidential, non-public
    8 manner, and there is good cause why it should not be part of the public record of this
    9 case.
   10 2.           DEFINITIONS
   11              2.1   Action: This lawsuit, entitled Laurie K. Engel v. Farmers Group, Inc.,
   12 et al., Central District of California Case No. 2:20-cv-00245-MWF-PJW.
   13              2.2   Challenging Party: a Party or Non-Party that challenges the
   14 designation of information or items under this Order.
   15              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   16 how it is generated, stored or maintained) or tangible things that qualify for
   17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   18 the Good Cause Statement.
   19              2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
   20 their support staff).
   21              2.5   Designating Party: a Party or Non-Party that designates information or
   22 items that it produces in disclosures or in responses to discovery as
   23 “CONFIDENTIAL.”
   24              2.6   Disclosure or Discovery Material: all items or information, regardless
   25 of the medium or manner in which it is generated, stored, or maintained (including,
   26 among other things, testimony, transcripts, and tangible things), that are produced or
   27 generated in disclosures or responses to discovery in this matter.
   28              2.7   Expert: a person with specialized knowledge or experience in a matter

        68044357                                     3               Case No. 2:20-cv-00245-MWF-PJW
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 4 of 15 Page ID #:253




    1 pertinent to the litigation who has been retained by a Party or its counsel to serve as
    2 an expert witness or as a consultant in this Action.
    3              2.8   House Counsel: attorneys who are employees of a party to this Action.
    4 House Counsel does not include Outside Counsel of Record or any other outside
    5 counsel.
    6              2.9   Non-Party: any natural person, partnership, corporation, association, or
    7 other legal entity not named as a Party to this action.
    8              2.10 Outside Counsel of Record: attorneys who are not employees of a party
    9 to this Action but are retained to represent or advise a party to this Action and have
   10 appeared in this Action on behalf of that party or are affiliated with a law firm which
   11 has appeared on behalf of that party, and includes support staff.
   12              2.11 Party: any party to this Action, including all of its officers, directors,
   13 employees, consultants, retained experts, and Outside Counsel of Record (and their
   14 support staffs).
   15              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   16 Discovery Material in this Action.
   17              2.13 Professional Vendors: persons or entities that provide litigation support
   18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   20 and their employees and subcontractors.
   21              2.14 Protected Material: any Disclosure or Discovery Material that is
   22 designated as “CONFIDENTIAL.”
   23              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   24 from a Producing Party.
   25 3.           SCOPE
   26              The protections conferred by this Stipulation and Order cover not only
   27 Protected Material (as defined above), but also (1) any information copied or extracted
   28 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

        68044357                                      4               Case No. 2:20-cv-00245-MWF-PJW
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 5 of 15 Page ID #:254




    1 Protected Material; and (3) any testimony, conversations, or presentations by Parties
    2 or their Counsel that might reveal Protected Material.
    3              Any use of Protected Material at trial shall be governed by the orders of the
    4 trial judge. This Order does not govern the use of Protected Material at trial.
    5 4.           DURATION
    6              Even after final disposition of this litigation, the confidentiality obligations
    7 imposed by this Order shall remain in effect until a Designating Party agrees
    8 otherwise in writing or a court order otherwise directs. Final disposition shall be
    9 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   10 or without prejudice; and (2) final judgment herein after the completion and
   11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   12 including the time limits for filing any motions or applications for extension of time
   13 pursuant to applicable law.
   14 5.           DESIGNATING PROTECTED MATERIAL
   15              5.1   Exercise of Restraint and Care in Designating Material for Protection.
   16              Each Party or Non-Party that designates information or items for protection
   17 under this Order must take care to limit any such designation to specific material
   18 that qualifies under the appropriate standards. The Designating Party must designate
   19 for protection only those parts of material, documents, items, or oral or written
   20 communications that qualify so that other portions of the material, documents,
   21 items, or communications for which protection is not warranted are not swept
   22 unjustifiably within the ambit of this Order.
   23              Mass, indiscriminate, or routinized designations are prohibited. Designations
   24 that are shown to be clearly unjustified or that have been made for an improper
   25 purpose (e.g., to unnecessarily encumber the case development process or to impose
   26 unnecessary expenses and burdens on other parties) may expose the Designating Party
   27 to sanctions.
   28              If it comes to a Designating Party’s attention that information or items that it

        68044357                                      5               Case No. 2:20-cv-00245-MWF-PJW
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 6 of 15 Page ID #:255




    1 designated for protection do not qualify for protection, that Designating Party must
    2 promptly notify all other Parties that it is withdrawing the inapplicable designation.
    3              5.2     Manner and Timing of Designations. Except as otherwise provided in
    4 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    5 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    6 under this Order must be clearly so designated before the material is disclosed or
    7 produced. Designation in conformity with this Order requires:
    8                    (a) for information in documentary form (e.g., paper or electronic
    9 documents, but excluding transcripts of depositions or other pretrial or trial
   10 proceedings), that the Producing Party affix at a minimum, the legend
   11 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   12 contains protected material. If only a portion or portions of the material on a page
   13 qualifies for protection, the Producing Party also must clearly identify the protected
   14 portion(s) (e.g., by making appropriate markings in the margins).
   15              A Party or Non-Party that makes original documents available for inspection
   16 need not designate them for protection until after the inspecting Party has indicated
   17 which documents it would like copied and produced. During the inspection and
   18 before the designation, all of the material made available for inspection shall be
   19 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   20 documents it wants copied and produced, the Producing Party must determine which
   21 documents, or portions thereof, qualify for protection under this Order. Then, before
   22 producing the specified documents, the Producing Party must affix the
   23 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   24 portion or portions of the material on a page qualifies for protection, the Producing
   25 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   26 markings in the margins).
   27
   28

        68044357                                     6               Case No. 2:20-cv-00245-MWF-PJW
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 7 of 15 Page ID #:256




    1                    (b)   for testimony given in depositions that the Designating Party
    2 identify the Disclosure or Discovery Material on the record, before the close of the
    3 deposition all protected testimony.
    4                    (c)   for information produced in some form other than documentary
    5 and for any other tangible items, that the Producing Party affix in a prominent place
    6 on the exterior of the container or containers in which the information is stored the
    7 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
    8 protection, the Producing Party, to the extent practicable, shall identify the protected
    9 portion(s).
   10              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   11 failure to designate qualified information or items does not, standing alone, waive the
   12 Designating Party’s right to secure protection under this Order for such material.
   13 Upon timely correction of a designation, the Receiving Party must make reasonable
   14 efforts to assure that the material is treated in accordance with the provisions of this
   15 Order.
   16 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
   17              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   18 designation of confidentiality at any time that is consistent with the Court’s
   19 Scheduling Order.
   20              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   21 resolution process under Local Rule 37.1 et seq.
   22              6.3   The burden of persuasion in any such challenge proceeding shall be on
   23 the Designating Party. Frivolous challenges, and those made for an improper purpose
   24 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   25 expose the Challenging Party to sanctions. Unless the Designating Party has waived
   26 or withdrawn the confidentiality designation, all parties shall continue to afford the
   27 material in question the level of protection to which it is entitled under the Producing
   28 Party’s designation until the Court rules on the challenge.

        68044357                                     7               Case No. 2:20-cv-00245-MWF-PJW
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 8 of 15 Page ID #:257




    1 7.           ACCESS TO AND USE OF PROTECTED MATERIAL
    2              7.1   Basic Principles. A Receiving Party may use Protected Material that is
    3 disclosed or produced by another Party or by a Non-Party in connection with this
    4 Action only for prosecuting, defending, or attempting to settle this Action. Such
    5 Protected Material may be disclosed only to the categories of persons and under the
    6 conditions described in this Order. When the Action has been terminated, a Receiving
    7 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
    8              Protected Material must be stored and maintained by a Receiving Party at a
    9 location and in a secure manner that ensures that access is limited to the persons
   10 authorized under this Order.
   11              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   12 otherwise ordered by the court or permitted in writing by the Designating Party, a
   13 Receiving          Party     may     disclose    any      information   or   item   designated
   14 “CONFIDENTIAL” only to:
   15                    (a)     the Receiving Party’s Outside Counsel of Record in this Action,
   16 as well as employees of said Outside Counsel of Record to whom it is reasonably
   17 necessary to disclose the information for this Action;
   18                    (b)     the officers, directors, and employees (including House Counsel)
   19 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
   20                    (c)     Experts (as defined in this Order) of the Receiving Party to whom
   21 disclosure is reasonably necessary for this Action and who have signed the
   22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   23                    (d)     the court and its personnel;
   24                    (e)     court reporters and their staff;
   25                    (f)     professional jury or trial consultants, mock jurors, and
   26 Professional Vendors to whom disclosure is reasonably necessary for this Action and
   27 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   28

        68044357                                       8               Case No. 2:20-cv-00245-MWF-PJW
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 9 of 15 Page ID #:258




    1                     (g)   the author or recipient of a document containing the information
    2 or a custodian or other person who otherwise possessed or knew the information;
    3                     (h)   during their depositions, witnesses ,and attorneys for witnesses, in
    4 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    5 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
    6 will not be permitted to keep any confidential information unless they sign the
    7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    8 agreed by the Designating Party or ordered by the court. Pages of transcribed
    9 deposition testimony or exhibits to depositions that reveal Protected Material may be
   10 separately bound by the court reporter and may not be disclosed to anyone except as
   11 permitted under this Stipulated Protective Order; and
   12                     (i)   any mediator or settlement officer, and their supporting personnel,
   13 mutually agreed upon by any of the parties engaged in settlement discussions.
   14 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   15              OTHER LITIGATION
   16              If a Party is served with a subpoena or a court order issued in other litigation
   17 that compels disclosure of any information or items designated in this Action as
   18 CONFIDENTIAL,” that Party must:
   19                     (a)   promptly notify in writing the Designating Party. Such
   20 notification shall include a copy of the subpoena or court order;
   21                     (b)   promptly notify in writing the party who caused the subpoena or
   22 order to issue in the other litigation that some or all of the material covered by the
   23 subpoena or order is subject to this Protective Order. Such notification shall include
   24 a copy of this Stipulated Protective Order; and
   25                     (c)   cooperate with respect to all reasonable procedures sought to be
   26 pursued by the Designating Party whose Protected Material may be affected.
   27              If the Designating Party timely seeks a protective order, the Party served with
   28 the subpoena or court order shall not produce any information designated in this action

        68044357                                       9               Case No. 2:20-cv-00245-MWF-PJW
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 10 of 15 Page ID #:259




    1 as “CONFIDENTIAL” before a determination by the court from which the subpoena
    2 or order issued, unless the Party has obtained the Designating Party’s permission. The
    3 Designating Party shall bear the burden and expense of seeking protection in that court
    4 of its confidential material and nothing in these provisions should be construed as
    5 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    6 directive from another court.
    7 9.           A   NON-PARTY’S         PROTECTED         MATERIAL         SOUGHT       TO    BE
    8              PRODUCED IN THIS LITIGATION
    9                   (a)   The terms of this Order are applicable to information produced by
   10 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   11 produced by Non-Parties in connection with this litigation is protected by the
   12 remedies and relief provided by this Order. Nothing in these provisions should be
   13 construed as prohibiting a Non-Party from seeking additional protections.
   14                   (b)   In the event that a Party is required, by a valid discovery request,
   15 to produce a Non-Party’s confidential information in its possession, and the Party is
   16 subject to an agreement with the Non-Party not to produce the Non-Party’s
   17 confidential information, then the Party shall:
   18                         (1)      promptly notify in writing the Requesting Party and the
   19 Non-Party that some or all of the information requested is subject to a confidentiality
   20 agreement with a Non-Party;
   21                         (2)      promptly provide the Non-Party with a copy of the
   22 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   23 reasonably specific description of the information requested; and
   24                         (3)      make the information requested available for inspection by
   25 the Non-Party, if requested.
   26                   (c)   If the Non-Party fails to seek a protective order from this court
   27 within 14 days of receiving the notice and accompanying information, the Receiving
   28 Party may produce the Non-Party’s confidential information responsive to the

        68044357                                      10               Case No. 2:20-cv-00245-MWF-PJW
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 11 of 15 Page ID #:260




    1 discovery request. If the Non-Party timely seeks a protective order, the Receiving
    2 Party shall not produce any information in its possession or control that is subject to
    3 the confidentiality agreement with the Non-Party before a determination by the court.
    4 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    5 of seeking protection in this court of its Protected Material.
    6 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    7              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    8 Protected Material to any person or in any circumstance not authorized under this
    9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   10 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   11 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   12 persons to whom unauthorized disclosures were made of all the terms of this Order,
   13 and (d) request such person or persons to execute the “Acknowledgment and
   14 Agreement to Be Bound” that is attached hereto as Exhibit A.
   15 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   16              PROTECTED MATERIAL
   17              When a Producing Party gives notice to Receiving Parties that certain
   18 inadvertently produced material is subject to a claim of privilege or other protection,
   19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   21 may be established in an e-discovery order that provides for production without
   22 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   23 as the parties reach an agreement on the effect of disclosure of a communication or
   24 information covered by the attorney-client privilege or work product protection, the
   25 parties may incorporate their agreement in the stipulated protective order submitted
   26 to the court.
   27 12.          MISCELLANEOUS
   28              12.1 Right to Further Relief. Nothing in this Order abridges the right of any

        68044357                                     11               Case No. 2:20-cv-00245-MWF-PJW
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 12 of 15 Page ID #:261




    1 person to seek its modification by the Court in the future.
    2              12.2 Right to Assert Other Objections. By stipulating to the entry of this
    3 Protective Order no Party waives any right it otherwise would have to object to
    4 disclosing or producing any information or item on any ground not addressed in this
    5 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    6 ground to use in evidence of any of the material covered by this Protective Order.
    7              12.3 Filing Protected Material. A Party that seeks to file under seal any
    8 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    9 only be filed under seal pursuant to a court order authorizing the sealing of the specific
   10 Protected Material at issue. If a Party's request to file Protected Material under seal is
   11 denied by the court, then the Receiving Party may file the information in the public
   12 record unless otherwise instructed by the court.
   13 13.          FINAL DISPOSITION
   14              After the final disposition of this Action, as defined in paragraph 4, within 60
   15 days of a written request by the Designating Party, each Receiving Party must return
   16 all Protected Material to the Producing Party or destroy such material. As used in
   17 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   18 summaries, and any other format reproducing or capturing any of the Protected
   19 Material. Whether the Protected Material is returned or destroyed, the Receiving
   20 Party must submit a written certification to the Producing Party (and, if not the same
   21 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   22 (by category, where appropriate) all the Protected Material that was returned or
   23 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   24 abstracts, compilations, summaries or any other format reproducing or capturing any
   25 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   26 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   27 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   28 reports, attorney work product, and consultant and expert work product, even if such

        68044357                                     12               Case No. 2:20-cv-00245-MWF-PJW
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 13 of 15 Page ID #:262




    1 materials contain Protected Material. Any such archival copies that contain or
    2 constitute Protected Material remain subject to this Protective Order as set forth in
    3 Section 4 (DURATION).
    4 14.          Any violation of this Order may be punished by any and all appropriate
    5 measures including, without limitation, contempt proceedings and/or monetary
    6 sanctions.
    7
    8              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    9
   10 DATED: June 23, 2020                      KATHERINE L. MACKINNON
                                                NICOLET Y. LYON
   11
                                                LAW OFFICE OF KATHERINE L.
   12                                           MACKINNON
   13
                                                SUSAN L. METER
   14                                           ELIZABETH HOPKINS
                                                KANTOR & KANTOR, LLP
   15
   16                                                     /s/ Andrew I. Shadoff with
                                                By:       permission from Susan L. Meter
   17
                                                                SUSAN L. METER
   18                                               Attorneys for Plaintiff LAURIE K.
                                                    ENGEL
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        68044357                                    13               Case No. 2:20-cv-00245-MWF-PJW
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 14 of 15 Page ID #:263




    1 DATED: June 23, 2020                  MARC J. ZIMET
                                            DAVID J. SHINDER
    2
                                            CRUSER, MITCHELL, NOVITZ, SANCHEZ,
    3                                       GASTON & ZIMET, LLP
    4
                                                        /s/ Andrew I. Shadoff with
    5                                       By:         permission from David J. Shinder
                                                             DAVID J. SHINDER
    6                                             Attorneys for Defendants FARMERS
    7                                             GROUP, INC.; and PLAN
                                                  ADMINISTRATOR FOR THE
    8                                             FARMERS GROUP, INC. EMPLOYEES’
    9                                             PENSION PLAN
   10
        DATED: June 23, 2020                SUSAN ALLISON
   11
                                            ANDREW I. SHADOFF
   12                                       JEFFER MANGELS BUTLER &
                                            MITCHELL LLP
   13
   14
                                            By:         /s/ Andrew I. Shadoff
   15
                                                            ANDREW I. SHADOFF
   16                                             Attorneys for Defendant WILLIS
                                                  TOWERS WATSON US LLC
   17
   18
   19              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   20
   21          June 23
        Dated: _________, 2020         ______________
                                            _       ______________________
                                       ___________________________________
   22                                  HON. PATRICK J. WALSH
                                       UNITED STATES MAGISTRATE JUDGE
   23
   24
   25
   26
   27
   28

        68044357                                14               Case No. 2:20-cv-00245-MWF-PJW
                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00245-MWF-PJW Document 39 Filed 06/23/20 Page 15 of 15 Page ID #:264




    1                                             EXHIBIT A
    2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4              I, ____________________________________ [print or type full name], of
    5 _____________________________________________ [print or type full address],
    6 declare under penalty of perjury that I have read in its entirety and understand the
    7 Stipulated Protective Order that was issued by the United States District Court for
    8 the Central District of California in the case of Laurie K. Engel v. Farmers Group,
    9 Inc., et al., Central District of California Case No. 2:20-cv-00245-MWF-PJW. I
   10 agree to comply with and to be bound by all the terms of this Stipulated Protective
   11 Order and I understand and acknowledge that failure to so comply could expose me
   12 to sanctions and punishment in the nature of contempt. I solemnly promise that I
   13 will not disclose in any manner any information or item that is subject to this
   14 Stipulated Protective Order to any person or entity except in strict compliance with
   15 the provisions of this Order.
   16              I further agree to submit to the jurisdiction of the United States District Court
   17 for the Central District of California for the purpose of enforcing the terms of this
   18 Stipulated Protective Order, even if such enforcement proceedings occur after
   19 termination of this action. I hereby appoint ___________________ [print or type
   20 full name] of _____________________________________________ [print or type
   21 full address and telephone number] as my California agent for service of process in
   22 connection with this action or any proceedings related to enforcement of this
   23 Stipulated Protective Order.
   24 Date: _________________________________
   25 City and State where sworn and signed: _________________________________
   26
      Printed name: ___________________________________________
   27
   28 Signature: ______________________________________________

        68044357                                      15               Case No. 2:20-cv-00245-MWF-PJW
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
